DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 3-13, 15-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim(s) 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 puts forth that the block ring is deformed of a non-magnetic material and further discloses that the block ring is deformed. However, the disclosure fails to put forth the identity of the non-magnetic material. In light of the subject matter, the material is an essential element of the device to show possession of the device. As such, claim 1 is rejected as lacking adequate disclosure of the material necessary for the device to perform as claimed.
The remaining claims are rejected due to dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luttrell (US 6,409,102) in view of Oikawa (US 2018/0142656) and Reiter (US 2009/0301442).

Regarding claim 1, Luttrell discloses a fuel injector configured such that a coil magnetized by an electric current supplied to the coil generates a magnetic field, and a magnetic circuit formed by the magnetic field raises a needle so that fuel is able to be ejected, the fuel injector comprising:
a block ring (16) disposed inside the coil (30) (Figure 1B) where the block ring is made of a non-magnetic material (Column 5, lines 27-30) and is configured to cut off a flow of the magnetic field and direct the magnetic field toward an armature (18) (the limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The material of the part provides for the capability to perform the claimed function); 
a cover (40) disposed at an upper end of the block ring (Figure 1B); and 
a housing (38) disposed at a lower end of the block ring (Figures 1B and 2), 
However, Luttrell fails to disclose a fuel injector wherein each of the upper end and the lower end of the block ring is provided with a step-up portion between an inner circumference and an outer circumference of the block ring,
wherein the step portion includes a convex curved portion at each of the upper end and the lower end formed adjacent to the outer circumference of the block ring and a flat portion at each of the upper end and the lower end adjacent to the inner circumference of the blocking ring.
Oikawa discloses a device that includes an upper and lower end of a block ring (22) provided with a step up portion (Figure 2) between an inner circumference and outer circumference of the block ring (Figure 2, the portion where projections 60 and 70 meet, steps up in a direction from the outer circumference toward the inner circumference),
wherein the step portion includes a convex portion (60, 80) (Figure 2, the edges are interpreted to be convex polygonal edges) at each of the upper end and the lower end formed adjacent to the outer circumference of the block ring (Figure 2) and a flat portion (701, 901) at each of the upper end and the lower end adjacent to the inner circumference of the block ring (The flat portion extends toward and connects with the inner circumference of the block ring) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Luttrell with the disclosures of Oikawa, providing the edges of the block ring, cover and housing to be convex polygonal, in order to minimize axial separation of adjoining parts, as disclosed by Oikawa (Paragraph 89).
Luttrell in view of Oikawa fails to disclose wherein the convex edges are curved. Oikawa depicts throughout disclosed embodiments that the shape of the convex edges of the cover, block ring, and housing can be modified, in order to accommodate a desired fitting. Reiter discloses a fuel injector with a complimentary structure that features a convex curved edge (63f) with a flat portion (Figure 9, the portion above the convex curved edge). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Luttrell in view of Oikawa, with the disclosures of Reiter, providing each of the convex edges of the housing, cover, and block ring to be curved, in order to provide for a reliable and secure connection, as disclosed by Reiter (Paragraph 7).
Luttrell in view of Oikawa and Reiter further discloses a fuel injector wherein the upper convex-curved portion formed at the upper end and the lower end at the outer circumference of  the block ring are deformed to make air tight contact between the cover and the housing when the cover and the housing are combined (Column 5, lines 9-26, The upper and lower end of the block ring are deformed when the cover and housing are combined by means of inertial welding) by being screwed together (The limitation is interpreted as a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The prior art device appears to be the same structurally as that of the current device, in that the process of inertial welding provides for a final product that includes a cover, block ring and housing adjoined with flattened edges. “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). Applicant has not established that screwing provides for a materially different product.)
Regarding claim 3, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 1, wherein the deformed convex-curved portions of the upper end and the lower end of the blocking are configured to form airtight contact surfaces at the outer circumference of the block ring (The surfaces are capable of performing the claimed function, due to their deformation process, as laid out in claim 1).
Regarding claim 4, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 3, wherein the convex-curved portion at each of the upper end and the lower end of the block ring is closer to the outer circumference than the inner circumference (Figure 3, The curved portion protrudes out into the outer circumference, away from the inner circumference, which is at the commencement point of the protruding portion).
Regarding claim 5, Luttrell in view of Oikawa discloses the fuel injector according to claim 1, wherein a lower end of the cover (40) includes a convex-curved portion (As modified by Reiter) toward the convex curved portion of the blocking ring (Reiter, Figure 2, the receiving portion of the convex curved portion is complimentarily convex curved, relative to the convex curved portion of the blocking ring), and when the cover and the housing are combined, the upper end of the block ring and the lower end of the cover are deformed to form an airtight contact (Luttrell, Column 5, lines 9-26).
Regarding claim 6, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 5, wherein a height of the convex-curved portion at the upper end of the block ring and a height of the convex-curved portion of the lower end of the cover vary depending on a coupling force between the cover and the housing, the coupling force ensuring internal pressure resistance required for the fuel injector (The inertial welding will vary the height of the block ring and cover, depending upon the exerted coupling force; The coupling force will provide for a union, which ensures internal pressure resistance).
Regarding claim 7, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 5, wherein a height of the convex-curved portion at the upper end of the block ring and a height of the convex-curved portion of the lower end of the cover vary depending on materials of the block ring and the cover (The inertial welding will vary the height of the block ring and cover, depending upon the materials, as different materials will react differently to the welding process).
Regarding claim 8, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 5, wherein a peak point of the convex-curved portion at the upper end of the block ring corresponds to a peak point of the convex-curved portion at the lower end of the cover (As modified, Reiter, Figure 2).
Regarding claim 9, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 1, wherein an upper end of the housing includes a convex-curved portion (As modified by Reiter, Figure 2) toward the convex curved portion of the blocking ring (Reiter, Figure 2, the receiving portion of the convex curved portion is complimentarily convex curved, relative to the convex curved portion of the blocking ring), and when the cover and the housing are combined, the convex curved portion of the lower end of the block ring and the convex-curved portion of the upper end of the housing are to form an airtight contact (Luttrell, Column 5, lines 9-26).
Regarding claim 10, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 9, wherein a height of the convex-curved portion at the lower end of the block ring and a height of the convex-curved portion of the housing vary depending on a coupling force between the cover and the housing, the coupling force ensuring internal pressure resistance required for the fuel injector (The inertial welding will vary the height of the block ring and housing, depending upon the exerted coupling force; The coupling force will provide for a union, which ensures internal pressure resistance).
Regarding claim 11, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 9, wherein a height of the convex-curved portion at the lower end of the block ring and a height of the convex-curved portion of the housing vary depending on materials of the block ring and the housing (The inertial welding will vary the height of the block ring and cover, depending upon the materials, as different materials will react differently to the welding process).
Regarding claim 12, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 9, wherein a peak point of the convex-curved portion (as modified) at the lower end of the block ring corresponds to a peak point of the convex-curved portion at the housing (As modified, Reiter, Figure 2).
Regarding claim 13, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 1, wherein the cover (40) and the housing (38) are screwed until the inner circumference of the upper end of the block ring (16) and the inner circumference of the lower end of the block ring come into contact with the cover and the housing, respectively (The screwing is interpreted as a product by process limitation; The inertial welding provides for the inner circumference of the block ring to come into contact with the cover and housing).
Regarding claims 15, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 1 (Reiter, as modified).  However, it is unclear whether the flat portion of the step up portion is closer to the inner circumference than the outer circumference of the block ring and whether it protrudes further than the convex-curved portion in an axial direction. 
The claimed structure is a design element, as it provides for a desired relationship between the adjoining parts. It appears the device would perform equally well if the protrusion was equidistant or further from the inner circumference. As such, it would have been a matter of obvious design choice to modify Luttrell with the disclosures of Oikawa and Reiter, providing the protrusion that is closer to the inner circumference than the outer circumference of the block ring and protruding further than the convex-curved portion in an axial direction.
Regarding claim 19, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 1, further comprising a retaining nut (52, 36) that is composed of a lower portion (52) configured to accommodate the housing (Figure 1B) and an upper portion configured to be screwed with the cover (Figure 1B, Element 36 is screwed onto the cover).
Regarding claim 20, Luttrell in view of Oikawa and Reiter discloses the fuel injector according to claim 19, further comprising an outer ring (26, 28) provided inside the retaining nut (Figure 1B), wherein the outer ring is made of a magnetic material (stainless steel) and is in contact with the housing and the cover (Figure 1B).
Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive.
As to Applicant’s position that the identity of the material is not necessary, Examiner disagrees. Applicant discloses that the non-magnetic material does not conduct a magnetic field, with which Examiner agrees. However, Applicant also puts forth that the non-magnetic material is of a deforming character. Such is not a property that is common to all non-magnetic material. Deformation characteristics vary by material, and the force necessary to deform a material also varies. One having ordinary skill in the art would not be reasonably apprised of the scope of the limitation. Because of this, it is necessary for the material to be disclosed. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Primary Examiner, Art Unit 3752